Citation Nr: 1528587	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-03 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 1966.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his bilateral hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable disposition, discussion of the duties to notify and assist is unnecessary.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran claims that his hearing loss is due to exposure to loud noises in service.  Review of the record, including his August 2012 VA examination report, shows that he has a current diagnosis of bilateral hearing loss (as defined in 38 C.F.R. § 3.385).  His service treatment records (STRs) are silent for hearing related complaints, diagnosis, or treatment.  The Veteran's DD Form 214 shows that he served aboard the USS Wasp and had 1 year, 9 months and 4 days of foreign and/or sea service.  He has testified under oath and reported during VA and private audiology examination that he was exposed to loud noises during service while manning 5 inch guns without the use of ear protection.  Based on the nature of the Veteran's service, his allegations of exposure to noise trauma therein may be accepted as factual.  [Moreover, VA has accepted that he was exposed to noise trauma in service as evidence by the grant of service connection for tinnitus.]  The remaining issue is, therefore, whether his current hearing loss is linked to service, for which private and VA examinations provide conflicting nexus opinions.

The August 2012 VA hearing loss and tinnitus examination report includes a diagnosis of sensorineural hearing loss and an opinion against the Veteran's claim, relying in large part on the absence of hearing loss at separation from service.  Specifically, the examiner opined that "[w]hile Veteran reported significant noise exposure from naval guns, given that hearing sensitivity was normal at discharge it is less likely as not that hearing loss is due to military noise exposure."  However, the Court has held that, even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court has further held that the lack of evidence reflecting hearing loss during service is not fatal to the Veteran's claim for service connection, because the laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Consequently, the Board finds this part of the opinion inadequate and affords it no probative value.  

On the other hand, a January 2013 statement from a L. G. P., M.D., a physician practicing in a private ear, nose, throat and facial surgery group, includes the opinion that the Veteran's "ear problem started when he was exposed to gunfire in the military" and, notwithstanding the lack of actual review of the Veteran's claims file, refers to a history consistent with the history shown in the Veteran's claims file.  Specifically, his reports of exposure to gun fire in service.  

In light of the consistent factual basis for the private examiner's opinion and the limited probative value of the VA examiner's opinion, the Board finds that the evidence is at least in relative equipoise on the issue of a nexus to service.  Accordingly, the benefit of the doubt applies, and service connection for bilateral hearing loss is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


